 



Exhibit 10.2
AMENDMENT NO. 4
     This AMENDMENT NO. 4 (this “Amendment”) is made as of the 16th day of June,
2005, by and among ERICO INTERNATIONAL CORPORATION, an Ohio corporation, ERICO
PRODUCTS, INC., an Ohio corporation, and ERICO EUROPE HOLDING B.V., formerly
known as ERICO EUROPA B.V., a limited liability company organized under the laws
of the Netherlands (collectively, the “Borrowers” and, individually, each a
“Borrower”), the Banks, as defined in the Credit Agreement, as hereinafter
defined, LASALLE BANK NATIONAL ASSOCIATION, as lead arranger, issuing bank and
administrative agent for the Banks (the “Administrative Agent”), GENERAL
ELECTRIC CAPITAL CORPORATION, as co-lead arranger and co-documentation agent,
NATIONAL CITY BANK, as syndication agent, and KEYBANK NATIONAL ASSOCIATION, as
documentation agent.
     WHEREAS, the Borrowers, the Administrative Agent and the Banks are parties
to that certain Second Amended and Restated Multicurrency Credit and Security
Agreement, dated as of December 2, 2002, that provides, among other things, for
loans and letters of credit aggregating Seventy-Five Million Dollars
($75,000,000), all upon certain terms and conditions (as amended and as the same
may from time to time be further amended, restated or otherwise modified, the
“Credit Agreement”);
     WHEREAS, the Borrowers, the Administrative Agent and the Banks desire to
amend the Credit Agreement to modify certain provisions thereof;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement;
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment, and
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and for other valuable considerations, the Borrowers,
the Administrative Agent and the Banks hereby agree as follows:
1. Amendment to Indebtedness Covenant. Section 6.3(b) of the Credit Agreement is
hereby amended to delete subpart (viii) therefrom and to insert in place thereof
the following:
     (viii) subject to the limitations contained in Section 2.11 (a) and without
duplication, Indebtedness of (x) a Borrower comprised of Fronting Bank LCs and
Affiliate Fronting Bank LCs issued for the benefit of Non-US Subsidiaries
(including Europa in the case of International), (y) Europa comprised of
Advances, and (z) Wholly-Owned Non-US Subsidiaries (including Europa) comprised
of intercompany loans from International, ERICO Products or, without duplication
of (y) above, Europa, so long as the aggregate of the foregoing under (x),
(y) and (z) incurred on and after the Second Amendment Closing Date shall not
exceed Fifty-Five Million Dollars ($55,000,000) at any one time outstanding.

 



--------------------------------------------------------------------------------



 



     2. Amendment to Investments. Section 6.3(d)(ii) of the Credit Agreement is
hereby amended to delete subpart (VI) therefrom and to insert in place thereof
the following;
     (VI) advances, loans, notes receivable or Guaranties comprised of
(x) Fronting Bank LCs and Affiliate Fronting Bank LCs issued for account of a
Borrower for the benefit of Non-US Subsidiaries (including Europa in the case of
International), (y) intercompany loans to Non-US Subsidiaries from
International, ERICO Products or Europa to the extent funded by Advances, and
(z) investments or accounts receivable permitted by clause (i)(x) above, so long
as the aggregate of the foregoing under (x), (y) and (z) incurred on and after
the Second Amendment Closing Date shall not exceed Fifty-Five Million Dollars
($55,000,000) at any one time outstanding.
     3. Amendment to Intercompany Loans. Section 6.3(n) of the Credit Agreement
is hereby amended to delete subpart (i) therefrom and to insert in place thereof
the following:
          (i) [Reserved]
     4. Waiver of Intercompany Promissory Notes. The Administrative Agent and
the Banks hereby waive the requirement that intercompany loans and advances from
a Borrower or a Subsidiary that is a Guarantor to a Non-U.S. Subsidiary and
Subordinated Intercompany Loans be evidenced by promissory notes. In connection
therewith, the Administrative Agent and the Banks also waive the requirement
that any such promissory notes be delivered to the Administrative Agent.
     5. Legal Fees. The Borrowers shall pay all legal fees and expenses of the
Administrative Agent in connection with this Amendment promptly upon receipt of
invoice.
     6. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Banks that (a) such Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind such Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the organizational agreements of such Borrower or any law applicable to
such Borrower or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against such Borrower; (d) no Potential Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; (e) such Borrower is not aware of any claim or offset against, or
defense or counterclaim to, such Borrower’s obligations or liabilities under the
Credit Agreement or any other Loan Document; and (f) this Amendment constitutes
a valid and binding obligation of such Borrower in every respect, enforceable in
accordance with its terms.
     7. Waiver. Each Borrower, by signing below, hereby waives and releases the
Administrative Agent and the Banks and their respective directors, officers,
employees,

2



--------------------------------------------------------------------------------



 



attorneys, affiliates and subsidiaries from any and all claims, offsets,
defenses and counterclaims of which such Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
          8. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Loan Document.
          9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
          10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
          11. Severability. Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
          12. Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of Illinois, without regard to
principles of conflict of laws.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     13. JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
BANKS, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE BANKS, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
in Cleveland, Ohio as of the date first set forth above.

                  ERICO INTERNATIONAL CORPORATION    
 
           
 
  By:   /s/ Jeffrey R. Steinhilber    
 
           
 
  Name:   Jeffrey R. Steinhilber    
 
           
 
  Title:   CFO    
 
           
 
                ERICO PRODUCTS, INC.    
 
           
 
  By:   /s/ Jeffrey R. Steinhilber    
 
           
 
  Name:   Jeffrey R. Steinhilber    
 
           
 
  Title:   CFO    
 
           
 
                ERICO EUROPE HOLDING B.V., formerly known as ERICO EUROPA, B.V.
   
 
           
 
  By:   /s/ William H. Roj    
 
           
 
  Name:   William H. Roj    
 
           
 
  Title:   Director    
 
           
 
                LASALLE BANK NATIONAL ASSOCIATION,
     as the Administrative Agent, Lead Arranger
           and as a Bank, and as Issuing Bank    
 
           
 
  By:   /s/ James P. Bahleda    
 
           
 
  Name:   James P. Bahleda    
 
  Title:   Vice President    

4



--------------------------------------------------------------------------------



 



                  GENERAL, ELECTRIC CAPITAL
      CORPORATION.
          as Co-Load Arranger Co-Documentation
                Agent and as a Bank    
 
           
 
  By:   /s/ Christopher Cox    
 
           
 
  Name :   Christopher Cox    
 
  Title:   Duly Authorized Signatory    
 
                NATIONAL, CITY BANK,
      as Syndication Agent and as a Bank    
 
           
 
  By:   /s/ Ronald J. Majka    
 
           
 
  Name:   Ronald J. Majka    
 
  Title:   Senior Vice President    
 
                KEYBANK NATIONAL ASSOCIATION,
     as Documentation Agent and as a Bank    
 
           
 
  By:   /s/ Michael P. Shiplett    
 
           
 
  Name:   Michael P. Shiplett    
 
  Title:   Senior Vice President    

5